Name: Decision of the European Parliament of 23 April 2009 on discharge in respect of the implementation of the budget of the Community Fisheries Control Agency for the financial year 2007
 Type: Decision
 Subject Matter: EU institutions and European civil service; NA;  budget
 Date Published: 2009-09-26

 26.9.2009 EN Official Journal of the European Union L 255/202 DECISION OF THE EUROPEAN PARLIAMENT of 23 April 2009 on discharge in respect of the implementation of the budget of the Community Fisheries Control Agency for the financial year 2007 (2009/683/EC) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the Community Fisheries Control Agency for the financial year 2007 (1),  having regard to the Court of Auditors report on the final annual accounts of the Community Fisheries Control Agency for the financial year 2007, together with the Agencys replies (2),  having regard to the Councils recommendation of 10 February 2009 (5588/2009  C6-0060/2009),  having regard to the EC Treaty, and in particular Article 276 thereof,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof,  having regard to Council Regulation (EC) No 768/2005 of 26 April 2005 establishing a Community Fisheries Control Agency (4), and in particular Article 36 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Regulation (EC, Euratom) No 1605/2002 (5), and in particular Article 94 thereof,  having regard to Rule 71 of, and Annex V to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A6-0179/2009), 1. Grants the Executive Director of the Community Fisheries Control Agency discharge in respect of the implementation of the Agencys budget for the financial year 2007; 2. Sets out its observations in the Resolution below; 3. Instructs its President to forward this Decision and the Resolution that forms an integral part of it to the Executive Director of Community Fisheries Control Agency, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Hans-Gert PÃ TTERING The Secretary-General Klaus WELLE (1) OJ C 278, 31.10.2008, p. 78. (2) OJ C 311, 5.12.2008, p. 1. (3) OJ L 248, 16.9.2002, p. 1. (4) OJ L 128, 21.5.2005, p. 1. (5) OJ L 357, 31.12.2002, p. 72. RESOLUTION OF THE EUROPEAN PARLIAMENT of 23 April 2009 with observations forming an integral part of the Decision on discharge in respect of the implementation of the budget of the Community Fisheries Control Agency for the financial year 2007 THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the Community Fisheries Control Agency for the financial year 2007 (1),  having regard to the Court of Auditors report on the final annual accounts of the Community Fisheries Control Agency for the financial year 2007, together with the Agencys replies (2),  having regard to the Councils recommendation of 10 February 2009 (5588/2009  C6-0060/2009),  having regard to the EC Treaty, and in particular Article 276 thereof,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof,  having regard to Council Regulation (EC) No 768/2005 of 26 April 2005 establishing a Community Fisheries Control Agency (4), and in particular Article 36 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Regulation (EC, Euratom) No 1605/2002 (5), and in particular Article 94 thereof,  having regard to Rule 71 of, and Annex V to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A6-0179/2009), A. whereas the Court of Auditors (ECA) stated that it has obtained reasonable assurance that the annual accounts for the financial year 2007 are reliable, and the underlying transactions are legal and regular, 1. Notes that the Agency acquired financial independence in November 2007, and that therefore the 2007 discharge exercise covers only an extremely short period of time; 2. Notes that the Agency received a fully positive statement of assurance from the ECA; encourages the Agency to continue to strive for high quality in its financial management; 3. Notes that the Agencys budget was EUR 5 000 000 for 2007, more than half of which was managed by the Commission as the Agency only acquired financial independence shortly before the year-end; 4. Notes the ECAs observation that the Agency had not established appropriate procedures in order to determine the funds to be carried over, leading to the result that at least EUR 125 000 was carried over without legal commitments; notes that the Agency is committed to avoiding similar events in 2008; 5. Notes the Agencys reply to the ECAs criticism concerning the missing adoption of internal control standards that its Administrative Board adopted internal control standards in March 2008; 6. Notes that the ECA considers that the Agency has not yet sufficiently documented its internal control procedures; welcomes the fact that the Agency put in place an internal audit capability and recruited staff responsible for the further development of internal control systems in 2008; 7. Notes the ECAs finding that the description of the accounting system prepared by the authorising officer has yet to be validated by the accounting officer; requests that the Agency include information, if the validation has been completed, in its report on budgetary and financial management 2008; 8. Refers for other observations accompanying its Decision on discharge which are of a horizontal nature to its Resolution of 23 April 2009 on financial management and control of EU agencies (6). (1) OJ C 278, 31.10.2008, p. 78. (2) OJ C 311, 5.12.2008, p. 1. (3) OJ L 248, 16.9.2002, p. 1. (4) OJ L 128, 21.5.2005, p. 1. (5) OJ L 357, 31.12.2002, p. 72. (6) See page 206 of this Official Journal.